Citation Nr: 1034070	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  06-14 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to service connection diabetes mellitus.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active military service from January 1966 
to September 1967.

The appeal comes before the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, which in 
pertinent part denied the claims for service connection for 
diabetes mellitus, hepatitis C, and depression.

In May 2009 the Board remanded the appeal to the RO via the 
Appeals Management Center (AMC) for additional development.  The 
development has been completed, and the case is before the Board 
for final review.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The evidence of record does not demonstrate, nor does the 
Veteran allege, that he served within the land borders or in the 
inland waters of the Republic of Vietnam while on active duty; 
therefore, exposure to an herbicide agent is not presumed.

3.  Competent evidence of record does not reflect that diabetes 
mellitus, first diagnosed in September 2004 approximately 37 
years after separation from service, is the result of an event, 
injury, or disease incurred in service.

4.  The Veteran provided contradictory statements regarding his 
history of intravenous drug use, and as a result, his statements 
regarding the etiology of his claimed hepatitis C disability are 
not credible.


5.  Competent evidence of record reflects that hepatitis C is the 
result of the Veteran's misconduct, post-service intravenous drug 
use and/or intranasal cocaine use, and not the result of any 
event, injury, or disease incurred in service; he denied any 
hepatitis C risk factors other than intranasal cocaine use and 
intravenous drug use, which he described to VA medical treatment 
providers.

6.  Competent evidence of record does not reflect that depression 
is the result of an event, injury, or disease incurred in 
service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
military service, nor may service incurrence of diabetes mellitus 
be presumed.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2009)

2.  Hepatitis C was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

3.  Depression was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran's claim for service connection for 
hepatitis C, diabetes mellitus, and depression was received in 
December 2004.  Thereafter, he was notified of the general 
provisions of the VCAA by the New York RO in correspondence dated 
in December 2004.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist him in 
completing his claims, identified his duties in obtaining 
information and evidence to substantiate his claims, and provided 
other pertinent information regarding the VCAA.  Thereafter, the 
claims were reviewed and a supplemental statement of the case was 
issued in May 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield 
III), 499 F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice 
requirements applied to all elements of a claim.  An additional 
notice as to this matter was provided in May 2006.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  A review of the claims 
file shows that VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claims during 
the course of this appeal.  His service treatment records, 
service personnel records, VA treatment records, and records from 
the Social Security Administration (SSA) have been obtained and 
associated with his claims file.  

The Veteran was not been provided with a VA examination to assess 
the current nature and etiology of his claimed diabetes mellitus, 
hepatitis C, or depression disorders on appeal.  However, VA need 
not conduct an examination with respect to the claims on appeal, 
as information and evidence of record contains sufficient 
competent medical evidence to decide the claim.  See 38 C.F.R. § 
3.159(c)(4) (2009).  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) claims, 
the VA must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

Simply stated, the standards of McLendon are not met in this 
case, as there is no competent evidence of diabetes mellitus in 
service or until 2004, many years after service, no competent 
evidence of hepatitis C or any risk factors for hepatitis C in 
service, and no evidence of any depression in service or for many 
years after service.  Therefore, VA examinations to evaluate 
these claimed disabilities are not warranted.

Furthermore, the Veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in substantiating 
his claims.

Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  Service connection may be established for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or during 
the applicable presumptive period.  In addition, certain chronic 
diseases, including diabetes mellitus, may be presumed to have 
been incurred in or aggravated during service if they become 
disabling to a compensable degree within one year of separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

The veteran is entitled to a presumption of service connection if 
he is diagnosed with type 2 diabetes mellitus, or other 
enumerated diseases, associated with exposure to certain 
herbicide agents, if he served in the Republic of Vietnam during 
a prescribed period.  38 C.F.R. §§ 3.307, 3.309; 38 U.S.C.A. § 
1116 (West 2002 & Supp. 2009).  

The Federal Circuit has held that when a claimed disorder is not 
included as a presumptive disorder, direct service connection may 
nevertheless be established by evidence demonstrating that the 
disease was in fact "incurred" during the service.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

However, a disease incurred during active service will not be 
deemed to have been incurred in the line of duty if it was a 
result of the person's own willful misconduct, including abuse of 
alcohol or drugs.  See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. 
§§ 3.1(m), 3.301(d).  The VA's General Counsel has confirmed that 
direct service connection for a disability that is a result of a 
claimant's own abuse of alcohol or drugs is precluded for 
purposes of all VA benefits for claims filed after October 31, 
1990.  See VAOPGCPREC 7-99 June 9, 1999); VAOPGCPREC 2-98 (Feb. 
10, 1998).  The simple drinking of alcoholic beverage is not of 
itself willful misconduct.  38 C.F.R. § 3.301(c)(2).  Alcohol 
abuse is defined as the use of alcoholic beverages over time, or 
such excessive use at any one time, sufficient to cause 
disability to or death of the user.  38 C.F.R. § 3.301(d).  
Similarly, the isolated in infrequent use of drugs by itself will 
not be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  38 C.F.R. § 3.301(c).  Drug abuse 
means the use of illegal drugs (including prescription drugs that 
are illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other than 
the medically intended use, or the use of substances other than 
alcohol to enjoy their intoxicating effects.

The Board observes that the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held that compensation 
could not be awarded pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. 
§ 105(a) either for a primary alcohol abuse disability incurred 
during service or for any secondary disability that resulted from 
primary alcohol abuse during service.  Allen v. Principi, 237 
F.3d 1368, 1376 (Fed. Cir. 2001).

In a claim for service connection, the ultimate credibility or 
weight to be accorded evidence must be determined as a question 
of fact.  The Board determines whether (1) the weight of the 
evidence supports the claim, or (2) the weight of the 
"positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim; the appellant prevails in either event.  However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran contends that he became depressed as a result of 
events during military service.  He states that he began drinking 
alcohol heavily and getting into trouble during service and was 
devastated after orders to serve in Japan and Vietnam were 
cancelled.  He contends that he became so depressed after this 
perceived rejection that he used alcohol and drugs.  (The Board 
denied his claim for service connection for alcoholism and drug 
addiction in a decision dated in May 2009).

In his December 2004 original claim for service connection, he 
asserted that he had hepatitis C that began in September 1967 and 
that he had diabetes since June 1969.  On each occasion, he saw a 
civilian physician for treatment.  He stated that this was the 
first time coming to VA for his ailments.  The Veteran submitted 
two lay statements in support of his claims.  His mother 
indicated that the Veteran was ashamed by his general discharge 
because many other family members had served honorably in the 
military; she explained that the Veteran began drinking more and 
became involved with drugs after his discharge.  His wife of 22 
years stated that when she met the Veteran in 1981, he told her 
about his bout with hepatitis, diabetes, and depression during 
military service, and she described some effects of his 
depression and alcoholism throughout their marriage.

Service treatment records were entirely silent for any 
complaints, findings, or reference to any endocrine or liver 
problems, including any symptoms or diagnosis of diabetes 
mellitus or hepatitis C.  Service treatment records and personnel 
records documented multiple instances of disciplinary action that 
resulted from alcohol intoxication, including non-judicial 
punishment, a civil conviction, and two summary courts-martial.  
In a treatment note dated in August 1966, the Veteran was noted 
to be intoxicated and glue sniffing.  In a treatment note dated 
in January 1967, he stated that he wanted to see a psychiatrist 
for his drinking problem, disclosing that he had been drinking to 
excess since age 16 and that his father also had a history of 
alcoholism.  The impression was definite drinking problem, but 
poorly motivated for treatment.  The examiner reasoned that 
impending disciplinary action was likely the primary reason for 
the request at this time.  In a neuropsychiatric consultation 
report dated in April 1967, the Veteran reported a history of 
being jailed twice prior to enlistment for disorderly conduct 
while intoxicated, using sleeping pills and "medicine" for 
"kicks,"  smoking pot, and being sent to a psychologist for 
treatment for drug use by his mother.  He stated that he was 
expelled from school in grade 12 for drunkenness and fighting 
during class hours and that he joined the Navy in lieu of being 
incarcerated by his family.  On mental status examination, the 
examiner noted there was no evidence of psychosis, disabling 
neurosis, or significant depression.  The diagnosis was passive-
aggressive personality.  A September 1967 discharge examination 
report listed normal endocrine system, genitourinary, urinalysis, 
and psychiatric findings.  He was discharged in September 1967 at 
age 19 under honorable conditions.

The Veteran does not allege, nor does the evidence show, that he 
served in the Republic of Vietnam or was otherwise exposed to any 
herbicides.  As a result, he is not entitled to any presumption 
that his diabetes mellitus was due to exposure to herbicides.

Post-service VA treatment records show that he was admitted to a 
substance abuse treatment program in September 2004.  He 
requested help with his alcohol problem, stated that he had been 
homeless for the past five months, and described stressors due to 
his divorce from his wife; he was not shown to be clinically 
depressed.  Diagnoses at discharge were alcohol dependence, type 
II diabetes, and hepatitis C.  In an infectious disease 
consultation report dated in September 2004, the Veteran gave a 
history of IDU (intravenous drug use) from 1970 to 1979, as well 
as heavy ethanol use for many years.  The impression was 
hepatitis C.  After completing a substance abuse program, he was 
transferred to a VA domiciliary in October 2004 where he remained 
until February 2005.  An October 2004 psychiatry note reflected 
that the Veteran "carried" diagnoses of depression, type II 
diabetes, and hepatitis C.  In an October 2004 domiciliary note, 
the Veteran stated that he believed he contracted hepatitis C 
during intravenous use of cocaine.  In a November 2004 substance 
abuse consultation report, he described a long history of 
polysubstance abuse, including using heroin since age 19 [1967].

In correspondence dated in January 2005, the Veteran identified 
receiving treatment for alcoholism since the early 1970s and 
treatment for alcoholism, drug addiction, hepatitis C, diabetes, 
and depression and bipolar disorder from the Brooklyn and 
Montrose VA Medical Centers since September 2004.  In January 
2005, he returned a Risk Factors for Hepatitis Questionnaire and 
indicated that he had used intranasal cocaine in 2003 and part of 
2004.  He denied any other hepatitis risk factors, including 
having ever used intravenous drugs.

In January 2005 the Veteran indicated that he was in a substance 
abuse program at Our Lady of Mercy Hospital in 1995 and 1996 and 
was told then that he had hepatitis C.  It appears that the RO 
took no action at the time to request the identified private 
treatment records.

Additional VA outpatient and inpatient treatment records, 
including VA records that are part of the Veteran's SSA 
disability file, showed ongoing treatment for diabetes mellitus, 
hepatitis C, and bipolar 0disorder, as well as some psychosis in 
June 2005 attributed to side effects from hepatitis C 
medications.

In July 2009, the RO asked the Veteran to complete an 
Authorization and Consent to Release Information Form (VA Form 
21-4142) to obtain the private treatment records from Our Lady of 
Mercy Hospital that he had previously identified.  He has not 
responded to the request.  In this regard, the Court has held 
that VA's duty to assist the veteran in developing the facts and 
evidence pertinent to a veteran's claim is not a one-way street.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In an August 2010 post-remand brief, the Veteran's service 
representative acknowledged that the Board's May 2009 remand 
directives had been accomplished and offered no further evidence 
or argument other than to suggest that the evidence of record was 
at least in equipoise with regard to the Veteran's claims.

The Board has considered the Veteran and his representative's 
contentions, but finds that service connection for diabetes 
mellitus, hepatitis C, and depression (including bipolar 
disorder) must be denied.

First, the claim for service connection for hepatitis C must be 
denied because competent medical evidence of record suggests that 
it resulted from the Veteran's willful misconduct, particularly 
his admitted history of intravenous drug use from at least 1970 
to 1979 and/or his intravenous and/or intranasal cocaine use.  
While the Board finds that it is possible, or even plausible, 
given his extensive history of drug use that the Veteran had 
hepatitis C prior to the first competent medical evidence in the 
claims file that documented hepatitis C in September 2004, the 
Board finds that the Veteran's assertions that he had hepatitis C 
during, or as a result of, service are not credible.  His service 
treatment and personnel records reflect no complaints or findings 
suggestive of hepatitis C; he denied any risk factors such as 
having any tattoos or body piercings, having a blood transfusion, 
or exposure to blood or fluids as a healthcare worker; and he 
clearly provided an inaccurate history of his intravenous drug 
use in January 2005 in the course of seeking VA compensation 
benefits that contradicted his prior statements made to VA 
medical providers that he had used drugs intravenously for many 
years.  Therefore, his statements cannot be considered as 
persuasive evidence in support of his claim.  

In addition, to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service incurrence 
or aggravation of a disease or injury; and, medical evidence of a 
nexus between an in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond 
v. West, 12 Vet. App. 341, 346 (1999).  In the present case, 
there is no persuasive lay evidence or competent medical evidence 
of a nexus between any in-service disease or injury and his 
current hepatitis C, first diagnosed in September 2004 according 
to the evidence of record.

Second, the claim for service connection for depression must also 
be denied.  While post-service VA records reflect that the 
Veteran has depression and/or bipolar disorder, there is no 
competent medical evidence or persuasive lay evidence that he has 
depression that was caused or aggravated by service.  Instead, 
service records show that he asked to see a psychiatrist for his 
drinking problem during a time of pending disciplinary action, he 
admitted to using alcohol to excess since age 16, and at no time 
during service did he describe any depression, nor was any 
depression noted on neuropsychiatric examination in April 1967.  
Post-service VA treatment records contain statements from the 
Veteran that admit progressive and frequent use of alcohol and 
drug use after service.  However, there is no persuasive lay 
evidence or competent medical evidence of a nexus between any in-
service disease or injury and his current depression or bipolar 
disorder, first diagnosed in 2004 according to the evidence of 
record.  Hickson, 12 Vet. at 253; Pond, 12 Vet. App. at 346.

In this regard, the Board carefully considered statements from 
the Veteran, his mother, and ex-wife that he was devastated by 
cancelled deployment orders and by his discharge under honorable 
conditions.  However, rather than showing any depression before 
or during service that continued after service, competent medical 
evidence shows that the Veteran used alcohol and drugs, misused 
medications, and abused other substances (glue) before service, 
during service, and progressively after service.  His behavior 
apparently contributed to his divorce and subsequent 
homelessness, at which time he sought treatment for the first 
time from VAMC in September 2004 and was then diagnosed with 
depression and/or bipolar disorder.

Finally, service connection for diabetes mellitus must be denied.  
Competent VA medical records show that he has diabetes mellitus 
now, but there is no competent medical evidence that he had it 
during service or within a year of separation from service.  The 
Veteran himself asserted that he first had diabetes mellitus in 
June 1969, though he has presented no competent medical evidence 
of diabetes mellitus prior to September 2004, approximately 37 
years after separation from service.  The passage of many years 
between service discharge and medical documentation of a claimed 
disability is evidence against a claim of service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

For all the foregoing reasons, the claims for service connection 
for diabetes mellitus, hepatitis C, and depression must be 
denied.  In arriving at the decision to deny the claims, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the evidence is 
against the claims, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection diabetes mellitus is denied.

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for depression is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


